ACCEPTED
                                                                                              01-15-00548-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                          9/4/2015 1:14:33 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                 IN THE COURT OF APPEALS FOR THE
                FIRST DISTRICT OF TEXAS AT HOUSTON
                          NO. 01-15-00547-CR           FILED IN
                          NO. 01-15-00548-CR    1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
                          NO. 01-15-00549-CR    9/4/2015 1:14:33 PM
                                                                    CHRISTOPHER A. PRINE
                                                                          Clerk
WILLIE CLARKE
Appellant,
                                                      On Appeal From the 178th
                                                      District Court of Harris County
V.                                                    Trial Cause Nos 1453864,
                                                      1457279 & 1465671

THE STATE OF TEXAS
Appellee

                           MOTION TO WITHDRAW


TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, counsel for WILLIE CLARKE Appellant in the above cause,

would respectfully request the Court to grant her motion to withdraw. In support of

said motion, counsel would show unto the Court the following:

                                           I.

      This appeal lies from Appellant's convictions in The State of Texas v. Willie Clarke

Cause Numbers 1453864, 1457279 & 1465671 in the 178th District Court of Harris

County. Appellant was found guilty of theft third offender, and two cases of

fraudulent use of identifying information. Appellant was sentenced to six months

confinement in the State Jail on the theft case and one of the fraudulent use of

identifying information. He was sentenced to three years in the Institutional Division

                                           1
of the Texas Department of Criminal Justice on the second case of fraudulent use of

identifying information. Notice of Appeal was timely filed. On September 4, 2015,

counsel filed an Anders brief.

                                          II.

      Appellant is indigent, a judicial finding having been made on February 9, 2015.

The Harris County Public Defender’s Office was appointed to represent Appellant on

appeal. Counsel believes the appeal to be wholly frivolous, and files this her motion to

withdraw. The supporting brief filed simultaneously with this motion to withdraw

shows good cause for the granting of this motion to withdraw.

                                                III.

      Pursuant to Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014), the

undersigned is providing copies of the following items to Appellant:

             1. the Anders brief filed

             2. the Motion to Withdraw

             3. the clerk’s record consisting of 1 volume in all three cause numbers

             4. the extension of time for pro se brief

             5. a form pro se motion for access to the appellate record

Counsel has also advised Appellant that he has the right to file a pro se response to

the Anders brief and has the right to request this Court provide him access to the

record and the right to review the record prior to filing a response. Counsel has also




                                           2
advised Appellant should this Court agree that the appeal is frivolous, he has the right

to file a pro se Petition for Discretionary Review with the Court of Criminal Appeals.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court grants this Motion to Withdraw.

                                        Respectfully submitted,


                                        Alexander Bunin
                                        Chief Public Defender


                                        /s Angela Cameron
                                        Angela Cameron
                                        State Bar No. 00788672
                                        Harris County Public Defender’s Office
                                        Assistant Public Defender
                                        1201 Franklin 13th Floor
                                        Houston, Texas 77002
                                        Tel: 713-368-0016


                          CERTIFICATE OF SERVICE

      I certify that on the 4th day of September 2015 a copy of the foregoing
instrument has been served upon the State of Texas via electronic service.


                                        /s Angela Cameron
                                        ANGELA CAMERON




                                           3